     Case 3:20-cv-00491-WKW-CSC Document 4 Filed 10/30/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

 TIMOTHY LEE SUNDAY,                       )
 #213453,                                  )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )     CASE NO. 3:20-CV-491-WKW
                                           )               [WO]
 JACOB A. WALKER, III, Lee                 )
 County Circuit Court Judge;               )
 STEVEN T. MARSHALL, Attorney              )
 General for the State of Alabama;         )
 and DEBORAH TONEY, Warden,                )
                                           )
              Respondents.                 )

                                      ORDER

      On July 17, 2020, the Magistrate Judge filed a Recommendation (Doc. # 2) to

which Petitioner filed objections (Doc. # 3). Based upon a de novo review of those

portions of the Recommendation to which objection is made, 28 U.S.C. § 636(b), it

is ORDERED as follows:

      (1)    Petitioner’s objections (Doc. # 3) are OVERRULED;

      (2)    The Recommendation (Doc. # 2) is ADOPTED;

      (3)    This action is DISMISSED for lack of jurisdiction because Petitioner

has not obtained the requisite order from the Eleventh Circuit Court of Appeals

authorizing a federal district court to consider his successive petition; and
     Case 3:20-cv-00491-WKW-CSC Document 4 Filed 10/30/20 Page 2 of 2




      (4)   Neither a certificate of appealability nor an order granting leave to

appeal the judgment in forma pauperis will be issued.

      Final judgment will be entered separately.

      DONE this 30th day of October, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE




                                        2
